               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON


STATE FARM FIRE AND CASUALTY           3:19-cv-00972-BR
COMPANY, an Illinois Company,
                                       OPINION AND ORDER
          Plaintiff,

v.

EVANS CONSTRUCTION & SIDING
CORP., an Oregon corporation;
FIRST MERCURY INSURANCE
COMPANY, a Delaware company;
NEVADA CAPITAL INSURANCE
COMPANY, a Nevada corporation;
PREFERRED CONTRACTORS
INSURANCE COMPANY RISK
RETENTION GROUP, LLC, a
Montana limited liability
company; HDI GLOBAL SPECIALTY
SE f/k/a INTERNATIONAL
INSURANCE COMPANY OF HANOVER
SE f/k/a INTERNATIONAL
INSURANCE COMPANY OF HANOVER
PLC, a foreign insurance
company; and CRESTON HOMES,
LLC, an Oregon limited
liability company,

          Defendants.

DAVID P. ROSSMILLER
ELISSA M. BOYD
Betts, Patterson & Mines, P.S.
111 S.W. 5th Ave., Ste. 3650
Portland, OR 97204
(503) 961-6338

          Attorneys for Plaintiff


1 – OPINION AND ORDER
EMILY S. MILLER
MARGARET E. SCHROEDER
Miller Insurance Law LLC
521 S.W. Clay St.
Portland, OR 97201
(971) 255-143

          Attorneys for Defendant Evans Construction & Siding
          Corp.

ANDREW S. MOSES
ELAINE J. BROWN
Gordon & Polscer, L.L.C.
9020 S.W. Washington Square Rd., Ste. 560
Tigard, OR 97223
(503) 242-2922

          Attorneys for Defendant First Mercury Insurance
          Company

THOMAS LETHER
ERIC J. NEAL
Lether Law Group
1848 Westlake Ave. N., Ste. 100
Seattle, WA 98109

          Attorneys for Defendant Nevada Capital Insurance
          Company


BROWN, Senior Judge.

     This matter comes before the Court on the following Motions

as they pertain to State Farm's Claims:

     1.   Plaintiff State Farm Fire and Casualty Company's

Motion (#90) for Summary Judgment on Claims1 One and Two;


     1  In its Second Amended Complaint State Farm alleges five
Claims and alleges two separate counts in the Fifth Claim.
In its Motions, however, State Farm refers to its Claims as
"Counts." Other parties followed State Farm's lead "to avoid
confusion." The Court, however, will refer to them as "Claims."

2 – OPINION AND ORDER
     2.     Defendant Evans Construction & Siding Corp.'s Motion

(#112) to Dismiss Plaintiff's Claims One and Two as moot for

lack of subject-matter jurisdiction;

     3.     Evans Construction's Cross-Motion (#113) for Summary

Judgment on Plaintiff's Claims One and Two and on Evans' Second

Affirmative Defense (Mootness);

     4.     State Farm's Motion (#92) for Summary Judgment on

Claims Three and Four;

     5.     Evans Construction's Cross-Motion (#107) for Summary

Judgment on Claims Three and Four and on Its Affirmative

Defenses;

     6.     State Farm's Motion (#94) for Summary Judgment on

Claim Five;

     7.     Defendant First Mercury Insurance Company's Cross-

Motion (#115) for Summary Judgment Regarding State Farm's Fifth

Claim for Relief; and

     8.     Defendant Nevada Capital Insurance Company's Motion

(#96) for Summary Judgment as to Claim Five.

     The Court concludes the record is sufficiently developed

and, therefore, oral argument is not required to resolve these

Motions.

     For the reasons that follow, the Court:

     1.     DENIES as moot State Farm's Motion (#90) for Summary

Judgment on Claims One and Two based on the Court's lack of


3 – OPINION AND ORDER
subject-matter jurisdiction;

     2.     GRANTS Evans Construction's Motion (#112) to Dismiss

Plaintiff's Claims One and Two as moot based on the Court's lack

of subject-matter jurisdiction;

     3.     DENIES as moot Evans Construction's Cross-Motion

(#113) for Summary Judgment on Plaintiff's Claims One and Two

and on Evans' Second Affirmative Defense (Mootness);

     4.     DENIES State Farm's Motion (#92) for Summary Judgment

on Claims Three and Four;

     5.     GRANTS Evans Construction's Cross-Motion (#107) for

Summary Judgment on Claims Three and Four and on Its Affirmative

Defenses;

     6.     DENIES State Farm's Motion (#94) for Summary Judgment

on Claim Five;

     7.     GRANTS First Mercury's Cross-Motion (#115) for Summary

Judgment Regarding State Farm's Fifth Claim for Relief; and

     8.     GRANTS Nevada Capital's Motion (#96) for Summary

Judgment as to Claim Five.



                             BACKGROUND

     The following facts are taken from the parties' Joint

Statement of Agreed Facts (#89), the pleadings, and the

materials filed by the parties regarding the pending Motions.

The facts are construed in the light most favorable to the


4 – OPINION AND ORDER
nonmoving party on each Motion and accepted as undisputed unless

otherwise indicated.

     On June 21, 2019, State Farm filed a Complaint in this

Court for declaratory judgment against Evans Construction.

State Farm's claims arise from an action filed in Multnomah

County Circuit Court alleging construction defects against Evans

Construction and others (the Underlying Lawsuit).

     On December 20, 2019, State Farm filed a First Amended

Complaint (#20) and added First Mercury, Nevada Capital, and

others as additional Defendants.

     On January 6, 2020, State Farm filed a Second Amended

Complaint (#33) in which it dismissed all Defendants except

Evans Construction, First Mercury, and Nevada Capital.

     State Farm asks this Court to determine State Farm's rights

and duties as to Evans Construction under two Contractors

Liability Policies (the Policies) that State Farm issued to

Evans Construction effective December 26, 2006, through December

26, 2008.   After December 26, 2008, State Farm did not issue any

additional policies to Evans Construction.

     In its Second Amended Complaint State Farm also asks the

Court to determine the responsibilities between it, First

Mercury, and Nevada Capital relating to defense costs incurred

in the Underlying Lawsuit.




5 – OPINION AND ORDER
I.   The Underlying Lawsuit

     On May 15, 2018, Irvington Garden Apartments, LLC, filed a

Second Amended Complaint in Multnomah County Circuit Court

against Creston Homes, LLC, and others in which it alleged

claims for negligence based on defects in the construction of

the Irvington Garden Apartments (the Construction Project) in

Portland, Oregon.   The Construction Project was started in 2011.

Creston Homes was the general contractor on the Construction

Project, and Evans Construction was a subcontractor on the

Construction Project.   With its bid for the subcontract work

Evans Construction provided a Certificate of Liability Insurance

listing First Mercury as its Commercial General Liability

carrier.

     The Subcontract between Evans Construction and Creston

Homes was signed by them on January 5, 2011, and January 12,

2011, respectively.   Addendum 1 to the Subcontract states the

"Construction Schedule" was "24 days total duration for the

project."

     Evans Construction's first invoice to Creston Homes for

work on the Construction Project was dated February 14, 2011.

The last invoice to Creston Homes that Evans Construction was

able to locate regarding its work on the Construction Project

was dated September 23, 2011.

     On September 26, 2017, Irvington Garden sent a Notice of


6 – OPINION AND ORDER
Construction Defect to Creston Homes regarding alleged defects

on the Construction Project.

     As noted, on May 15, 2018, Irvington Garden filed a lawsuit

against Creston Homes in Multnomah County Circuit Court.

     On May 25, 2018, Creston Homes sent a "Secondary Notice of

Defect and Demand for Defense & Indemnification" letter to Evans

Construction regarding the Construction Project.   The Secondary

Notice referenced the Subcontract dated January 4, 2011.

Creston Homes also sent the Secondary Notice to, among others,

First Mercury and Nevada Capital, which had provided insurance

binders to Evans Construction.    Creston Homes did not send the

Secondary Notice to State Farm.

     At some point Evans Construction hired Kenneth Walhood to

act as defense counsel related to the Construction Project.

     On June 19, 2018, Evans Construction tendered its defense

regarding the Construction Project to First Mercury and Nevada

Capital.

     On August 22, 2018, Creston Homes filed a Third-Party

Complaint against various subcontractors on the Construction

Project including Evans Construction and alleged Evans

Construction was at least in part responsible for the

construction defects and damages claimed by Irvington Garden in

the Underlying Lawsuit.

     On September 4, 2018, Evans Construction tendered defense


7 – OPINION AND ORDER
of the Underlying Lawsuit to State Farm in an email that was

sent by Walhood to James Nelon, a claims specialist with State

Farm.    In the email Walhood stated:   "I am defending the State

Farm insured [Evans Construction] as personal counsel.    The

insured has asked that I tender defense of this claim to State

Farm.    Based on the pleadings, it appears State Farm has a duty

to defend."    According to Walhood, the statement "[b]ased on the

pleadings" referred to the allegations of negligence and

property damage in the Third-Party Complaint.    The Third-Party

Complaint, however, did not indicate the dates the Construction

Project commenced, when damages occurred, or when Evans

Construction started or completed the work.

        On September 11, 2018, Nelon made the following note in

State Farm's claim file:    "Accepted and received notice from the

insured that there is a new lawsuit matter filed against the

insured's former siding company.    The DOL [date of loss] is 2011

which is when the work was completed.    The policy was last in

force from 2007-2008."    Nelon recommended to his team manager,

Steve McAlister, that State Farm should review Evans

Construction's tender as to coverage.

        On September 11, 2018, Walhood also sent an updated tender

of defense to First Mercury and Nevada Capital based on the

Third-Party Complaint.

        On September 17, 2018, McAlister gave approval for State


8 – OPINION AND ORDER
Farm to conduct a coverage analysis.

     On September 18, 2018, Nevada Capital agreed to defend

Evans Construction in the Underlying Lawsuit under a full

reservation of rights.

     On September 18, 2018, Walhood emailed Nelon to inform

State Farm that Nevada Capital would be providing a defense for

Evans Construction in the Underlying Lawsuit, and Walhood asked

whether State Farm would be joining the defense.   Nelon informed

Walhood that State Farm was "performing a coverage evaluation."

     On September 19, 2018, Nelon approved a coverage specialist

to review the tender of Evans Construction.   Nelon identified

the coverage issues as follows:

          [T]he policy [State Farm] had in place was cancelled
          in 2008. With this information will there be a DTD
          [Duty to Defend] or a . . . duty to indemnify? Should
          there be a DTD, the defense will be split 4 ways.
          Imdenity [sic](if any) would be per time on risk
          calculations. . . . Please review the complaint and
          provide direction as to the defense of the insured or
          not.

Jt. Statement of Agreed Facts (#89) ¶ 60.

     On September 25, 2018, Linda Cummings, a State Farm duty-

to-defend claim specialist who evaluates coverage, conducted a

duty-to-defend review.   Cummings made the following coverage

recommendation:

          [B]ased on the limited information contained in the
          Third-Party Complaint and other pleadings, it is
          unknown whether the insured worked on the Subject
          Property or whether the alleged resulting property


9 – OPINION AND ORDER
           damage attributed to Evans Construction Corp. occurred
           after the expiration of the policy. At this time, I
           believe there is a duty to defend the insured, subject
           to a Reservation of Rights. . . . I recommend we
           request job files and documents from the insured along
           with the ROR [reservation of rights] letter and
           reserve the right to withdraw defense in this matter
           should we determine the damage did not occur during
           the period when a State Farm policy was in force.

Jt. Statement of Agreed Facts (#89) ¶ 65.

     On September 27, 2018, McAlister agreed with Cummings's

coverage recommendation and directed Cummings to draft the

reservation-of-rights letter for his review.

     On October 11, 2018, First Mercury agreed to join in the

defense of Evans Construction in the Underlying Lawsuit under a

full reservation of rights pursuant to its policy that was

effective from December 30, 2010, to December 30, 2011.

     On October 15, 2018, State Farm sent its reservation-of-

rights letter to Walhood and Evans Construction directly.    The

parties agree as of the date of the reservation-of-rights letter

there was a possibility that the property damage alleged by

Creston Homes may not have occurred during the State Farm policy

periods.

     On October 31, 2018, Nelon confirmed to Walhood that State

Farm would pay defense costs back to September 11, 2018.

     On November 11, 2018, Walhood emailed documents to Nelon,

including Walhood's Initial Report and a copy of the Subcontract

Agreement between Evans Construction and Creston Homes dated


10 – OPINION AND ORDER
January 5, 2011.

      The parties agree there was not any damage caused by Evans

Construction at the Construction Project on or before

December 26, 2008, and that Evans Construction did not perform

any work or cause any damage on the Construction Project before

January 3, 2011.   The parties also agree State Farm did not

issue any additional policies to Evans Construction after

December 26, 2008.

II.   The Declaratory-Judgment Action

      As noted, State Farm filed this action (1) for declaratory

judgment to determine its duty to defend and to indemnify Evans

Construction, (2) for declaratory judgment as to its claims for

breach of contract and misrepresentation against Evans

Construction, and (3) for declaratory judgment to obtain

contribution and indemnity from other Defendants for State

Farm's expenses incurred in defending Evans Construction in the

Underlying Lawsuit.

      On October 11, 2019, Evans Construction filed its Answer

and stated:   "Defendant withdraws its defense tender and

represents that it is not seeking and will not seek defense from

Plaintiff for the Underlying Lawsuit.   No actual controversy

exists for which Plaintiff can seek declaratory judgment."

      In February 2020 a settlement was reached in the Underlying

Lawsuit, and the state court dismissed the case in April 2020.


11 – OPINION AND ORDER
State Farm did not contribute to the settlement.    State Farm,

however, incurred $12,481.21 in costs to defend Evans

Construction in the Underlying lawsuit.



                             STANDARDS

I.   Summary Judgment

     Summary judgment is appropriate when “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”    Washington Mut. Ins. v. United

States, 636 F.3d 1207, 1216 (9th Cir. 2011).     See also Fed. R.

Civ. P. 56(a).   The moving party must show the absence of a

dispute as to a material fact.    Rivera v. Philip Morris, Inc.,

395 F.3d 1142, 1146 (9th Cir. 2005).     In response to a properly

supported motion for summary judgment, the nonmoving party must

go beyond the pleadings and show there is a genuine dispute as

to a material fact for trial.    Id.   "This burden is not a light

one. . . .   The non-moving party must do more than show there is

some 'metaphysical doubt' as to the material facts at issue."

In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir.

2010) (citation omitted).

     A dispute as to a material fact is genuine "if the evidence

is such that a reasonable jury could return a verdict for the

nonmoving party."   Villiarimo v. Aloha Island Air, Inc., 281

F.3d 1054, 1061 (9th Cir. 2002)(quoting Anderson v. Liberty


12 – OPINION AND ORDER
Lobby, Inc., 477 U.S. 242, 248 (1986)).   The court must draw all

reasonable inferences in favor of the nonmoving party.      Sluimer

v. Verity, Inc., 606 F.3d 584, 587 (9th Cir. 2010).    "Summary

judgment cannot be granted where contrary inferences may be

drawn from the evidence as to material issues."    Easter v. Am.

W. Fin., 381 F.3d 948, 957 (9th Cir. 2004)(citation omitted).      A

“mere disagreement or bald assertion” that a genuine dispute as

to a material fact exists “will not preclude the grant of

summary judgment.”   Deering v. Lassen Cmty. Coll. Dist., No.

2:07-CV-1521-JAM-DAD, 2011 WL 202797, at *2 (E.D. Cal., Jan. 20,

2011)(citing Harper v. Wallingford, 877 F.2d 728, 731 (9th Cir.

1989)).   When the nonmoving party's claims are factually

implausible, that party must "come forward with more persuasive

evidence than otherwise would be necessary."    LVRC Holdings LLC

v. Brekka, 581 F.3d 1127, 1137 (9th Cir. 2009)(citation

omitted).

      The substantive law governing a claim or a defense

determines whether a fact is material.    Miller v. Glenn Miller

Prod., Inc., 454 F.3d 975, 987 (9th Cir. 2006).    If the

resolution of a factual dispute would not affect the outcome of

the claim, the court may grant summary judgment.    Id.

II.   Declaratory-Judgment Actions

      The Declaratory Judgment Act, 28 U.S.C. §§ 2201-02,

provides:   “In a case of actual controversy within its


13 – OPINION AND ORDER
jurisdiction, . . . any court of the United States . . . may

declare the rights and other legal relations of any interested

party seeking such declaration[.]”    28 U.S.C. § 2201(a).   The

Declaratory Judgment Act confers on federal courts “unique and

substantial discretion in deciding whether to declare the rights

of litigants.”     Wilton v. Seven Falls Co., 515 U.S. 277, 286

(1995).   See also CAMICO Mut. Ins. Co. v. McCoy Foat & Co.,

CPAs, P.C., No. 3:18-CV-00701-HZ, 2018 WL 4323893, at *2 (D. Or.

Sept. 6, 2018)(same).

     The “actual controversy” requirement is satisfied when the

plaintiff alleges facts showing a substantial controversy

between parties with adverse legal interests that is

sufficiently immediate to warrant the issuance of declaratory

relief.   Md. Cas. Co. v. Pac. Coal & Oil Co., 312 U.S. 270, 273

(1941).   See also CAMICO Mut. Ins. Co. v. McCoy Foat & Co.,

CPAS, P.C., 2018 WL 4323893, at *2.



                              DISCUSSION

     State Farm contends the Policies issued to Evans

Construction expired before the Underlying Lawsuit was

commenced, and any damages alleged in the Underlying Lawsuit

"could not have occurred during the time periods the Policies

were in effect."    Accordingly, State Farm contends it did not

have a duty to defend or to indemnify Evans Construction in the


14 – OPINION AND ORDER
Underlying Lawsuit.

     In addition, State Farm asserts two separate claims against

Evans Construction for breach of contract and misrepresentation.

State Farm alleges in its breach-of-contract claim that the

Cooperation Clauses of the Policies require the insured to

"cooperate with [State Farm] in the investigation, settlement[,]

or defense of the claim or suit" and that Evans Construction

knew when it tendered defense of the Underlying Lawsuit that the

damages could not have occurred during the effective period of

the Policies.   Accordingly, State Farm alleges Evans

Construction breached its duty to cooperate in the investigation

of the claims in the Underlying Lawsuit by making a knowingly

false tender of defense.

     State Farm alleges in its claim for misrepresentation that

Evans Construction made a knowingly false representation that it

was entitled to coverage when it made the tender of defense.

State Farm asserts it relied on the false representation by

Evans Construction and was damaged as a result of such reliance.

State Farm states it is, therefore, relieved of any performance

required by the Policies as a result of Evans Construction's

false representation.

     State Farm also alleges claims for equitable

contribution/unjust enrichment and common-law indemnity against

First Mercury and Nevada Capital for the defense fees and costs


15 – OPINION AND ORDER
paid by State Farm in the Underlying Lawsuit.

     Evans Construction seeks to dismiss State Farm's Claims

regarding the duty to defend and to indemnify on the ground that

the Claims are moot, and, therefore, this Court lacks subject-

matter jurisdiction over those Claims.   As to State Farm's

failure-to-cooperate and misrepresentation Claims, Evans

Construction contends there is not a genuine dispute of material

fact as to those claims, and, in any event, it is entitled to

summary judgment as a matter of law.

     First Mercury and Nevada Capital also contend they are

entitled to judgment as a matter of law on State Farm's Fifth

Claim against them for equitable subrogation/unjust enrichment

and common-law indemnity.

I.   State Farm's First and Second Claims (Duty to Defend and
     Duty to Indemnify).

     As a threshold matter Evans Construction asks the Court to

dismiss State Farm's First and Second Claims regarding its duty

to defend and to indemnify Evans Construction on the ground that

the Court lacks subject-matter jurisdiction because State Farm's

Claims are moot.   Evans Construction contends the Underlying

Lawsuit was settled without any contribution from State Farm;

the Underlying Lawsuit was dismissed with prejudice; Evans

Construction "unequivocally" withdrew its tender of defense to

State Farm on October 11, 2019, after this lawsuit was filed;



16 – OPINION AND ORDER
and, therefore, there is not any cognizable case or controversy.

In addition, Evans Construction contends "no one is seeking

indemnity from State Farm."

        State Farm, however, contends there are "live"

controversies as to each of these Claims that also form the

basis of State Farm's remaining Claims Three, Four, and Five.

        A.   Standards

             1.   Lack of Subject-Matter Jurisdiction (Mootness)
                  Pursuant to Federal Rule of Civil Procedure
                  12(b)(1)

             “[F]ederal courts are limited to deciding ‘cases’ and

‘controversies.’”        Bova v. City of Medford, 564 F.3d 1093, 1095

(9th Cir. 2009)(quoting United States Const. Art. III,

§ 2).    “Two components of the Article III case or controversy

requirement are standing and ripeness.”        Id. at 1096 (citing

Colwell v. Dep’t of Health & Human Servs., 558 F.3d 1112, 1121

(9th Cir. 2009)).    A motion to dismiss pursuant to Federal Rule

of Civil Procedure 12(b)(1) tests the subject-matter

jurisdiction of a federal court.

             To satisfy the standing requirement of Article III a

plaintiff must show “‘an injury in fact’; ‘a causal connection

between the injury and the conduct complained of’ and a

conclusion that it is ‘likely,’ as opposed to merely

‘speculative’; and that the injury will be ‘redressed by a

favorable decision.’”        Ariz. Christian Sch. Tuition Org. v.


17 – OPINION AND ORDER
Winn, 131 S.Ct. 1426, 1437 (2011)(quoting Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560-61 (1992)).        See also Spokeo, Inc.

v. Robins, 136 S.Ct. 1540, 1547 (2016).       “The party invoking

federal jurisdiction bears the burden of establishing these

elements.”        Lujan v. Defenders of Wildlife, 504 U.S. 555, 561

(1992).   See also Renee v. Duncan, 623 F.3d 787, 801 (9th Cir.

2010).

             2.     Mootness

             “A case becomes moot only when it is impossible for a

court to grant any effectual relief whatever to the prevailing

party.”   Knox v. Serv. Emps. Int’l Union, 132 S.Ct. 2277, 2287

(2012).   A case is moot, and, therefore, a court lacks

jurisdiction as to such a matter if there is no longer a "live"

controversy between the parties because they lack a "legally

cognizable interest in the outcome."        Demery v. Arpaio, 378 F.3d

1020, 1025 (9th Cir. 2004)(citing Powell v. McCormack, 395 U.S.

486, 496 (1969)).

             Mootness is a question of subject-matter jurisdiction

properly raised under Federal Rule of Civil Procedure 12(b)(1).

White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000).       The "test

for mootness in the context of a case, like this one, in which a

plaintiff seeks declaratory relief . . . is whether the facts

alleged, under all the circumstances, show that there is a

substantial controversy, between the parties having adverse


18 – OPINION AND ORDER
legal interests, of sufficient immediacy and reality to warrant

the issuance of a declaratory judgment."       Gator.com Corp. v.

L.L. Bean, Inc., 398 F.3d 1125, 1129 (9th Cir. 2005)(citations

omitted).   An action is moot "when the issues presented are no

longer 'live' or the parties lack a cognizable interest in the

outcome."     Lee v. Schmidt-Wenzel, 766 F.2d 1387, 1389 (9th Cir.

1985)(citing Murphy v. Hunt, 455 U.S. 478, 481 (1982)).      "The

basic question in determining mootness is whether there is a

present controversy as to which relief can be granted."

Northwest Env'tl. Defense Ctr. v. Gordon, 849 F.2d 1241, 1244

(9th Cir. 1988).       See also Allstate Ins. v. Staten, No. 07-125-

CL, 2007 WL 4577390, at *4 (D. Or. Dec. 20, 2007)(quoting

Northwest).    "An actual controversy must be extant at all stages

of review, not merely at the time the complaint is filed."

Arizonans for Official English v. Ariz., 520 U.S. 43, 67 (1997).

See also Beyer v. Bank of Am., 695 F. App'x 238 (9th Cir.

2017)(same; citing Arizonans for Official English, 520 U.S. at

67).

       B.   Analysis

            State Farm alleges in its First Claim that

                  [a]n actual controversy exists between State Farm
                  and Evans Construction and the Defending Insurers
                  [First Mercury and Nevada Capital] relating to
                  whether the State Farm Policies owe a past or
                  present duty to defend Evans Construction in the
                  Underlying Lawsuit regarding either the 2006-07
                  State Farm Policy or the 2007-08 State Farm


19 – OPINION AND ORDER
               Policy. Namely, State Farm does not believe the
               Underlying Lawsuit triggered State Farm's duty to
               defend Evans Construction, but Evans Construction
               and the Defending Insurers, upon information and
               belief, believe Evans Construction is, and/or
               was, owed a defense from State Farm.

Second Am. Compl. (#33), ¶ 31.   State Farm makes a similar

allegation in its Second Claim regarding the duty to indemnify.

Id. at ¶ 35.

          Evans Construction asserts there is no longer a case

or controversy when an insured withdraws a claim for coverage.

See, e.g., Safeco Ins. Co. of Am. v. Smith, No. 4:17-CV-1552-

JMB, 2018 WL 513668, at *3 (E.D. Mo. Jan. 23, 2018)("[B]ecause

defendant [] has withdrawn her prior demand for coverage, there

is no longer an actual controversy between her and plaintiff.

Defendant's motion to dismiss will be granted."); Sec. Nat'l

Ins. Co. v. F.D.I.C., No. 13-6736, 2015 WL 1973346, at *3 (E.D.

Penn. May 1, 2015)("Plaintiff's liability to provide coverage

exists because of Defendant's request for coverage.   Since that

request has been withdrawn, and it has been represented that it

will never be resubmitted in the future, any question of

Plaintiff's liability is extinguished."); Travelers Prop. Cas.

Co. of Am. v. Centex Homes, No. 1:14-CV-1450-LJO-GSA, 2015 WL

966205, at *3 (E.D. Cal. Mar. 4, 2015)(declaratory judgment moot

after insured withdrew claim); Am. Int'l Specialty Lines Ins.

Co. v. Pacifica Amber Trail, LP, No. 11CV0336-LAB-WVG, 2013 WL



20 – OPINION AND ORDER
3205345, at *3 (S.D. Cal. June 24, 2013)("[T]he bottom line is

that Pacifica is not pursuing insurance coverage now," and

"[t]he issue of whether the Policy entitles Pacifica to any

insurance benefits for the Settlement is an abstract legal

question, and presents no actual controversy over which this

Court has jurisdiction."); Unigard Ins. Co. v. Cont'l Warehouse,

No. C-00-4279 WHO, 2001 WL 432396, at *2 (N.D. Cal. Apr. 26,

2001)("There is no dispute between Continental Warehouse and

Unigard unless and until Continental Warehouse resubmits a claim

on the Unigard policy.   This may never occur."); State Farm Mut.

Auto. Ins. Co. v. Ormston, 550 F. Supp. 103, 106 (E.D. Pa. 1982)

(withdrawal of claim for insurance suffices to make action

moot).

          State Farm contends the authorities cited by Evans

Construction are distinguishable because the only claim asserted

in those cases was for declaratory judgment and that claim was

mooted by withdrawal of the tender of defense.   State Farm

contends in this case the duty to defend is an element of each

of its remaining Claims and State Farm would be unable to a

obtain a determination regarding its rights on its other Claims

if the Court dismisses Claims One and Two.

          There does not appear to be any Ninth Circuit

authority directly on point.   Even though the cases cited by

Evans Construction are not binding on this Court, the Court


21 – OPINION AND ORDER
finds their reasoning is persuasive.   The only relief State Farm

seeks in Claims One and Two is a determination as to whether it

has a duty to defend Evans Construction in the Underlying

Lawsuit or to indemnify Evans Construction for any damages.   The

undisputed facts show Evans Construction withdrew its tender of

defense to State Farm in its Answer filed on October 11, 2019.

In addition, the Underlying Lawsuit was settled in April 2020

without any contribution by State Farm, the case was dismissed

with prejudice, and none of the parties seek indemnity from

State Farm.   Thus, there is not pending any actual controversy

for the Court to resolve as to Claims One and Two.

          The Court, therefore, concludes the undisputed

material facts establish State Farm's First and Second Claims

for declaratory relief are moot as to its duty to defend or to

indemnify Evans Construction in the Underlying Lawsuit.

Accordingly, the Court GRANTS Evans Construction's Motion (#112)

to Dismiss Claims One and Two and DISMISSES State Farm's First

and Second Claims against Evans Construction for lack of

subject-matter jurisdiction.

         Based on the Court's dismissal of State Farm's First

and Second Claims, the Court also DENIES as moot State Farm's

Motion (#90) for Summary Judgment on its Claims One and Two and

DENIES as moot Evans Construction's Cross-Motion (#113) for

Summary Judgment on State Farm's Claims One and Two.


22 – OPINION AND ORDER
           The Court also notes, as discussed below, whether

State Farm had a duty to defend or to indemnify Evans

Construction in the Underlying Lawsuit is not an element of

State Farm's Third and Fourth claims.

II.   State Farm's Third and Fourth Claims (Breach of Contract
      and Misrepresentation).

      State Farm seeks a declaration that it is relieved of any

duty under the Policies as a matter of law based on Evans

Construction's breach of the Cooperation Clause in the Policies

and that the State Farm Policies are void based on Evans

Construction's misrepresentations in its tender of defense.

      Evans Construction, however, contends it is entitled to

judgment on State Farm's Third and Fourth Claims and on its own

First, Fourth, and Tenth Affirmative Defenses on the grounds

that State Farm has failed to establish the elements of either

Claim, State Farm has failed to state a claim, any payments made

by State Farm were voluntary, and the damages that State Farm

seeks are not recoverable.

      A.   Standards

           The parties agree the following standards govern State

Farm's Third and Fourth Claims.

           1.   Breach of Contract

           To enforce the Cooperation Clause the insurer must

establish the following:   (1) the insurer diligently sought the



23 – OPINION AND ORDER
insured's cooperation, (2) the insured willfully failed to

cooperate, and (3) the insured's failure to cooperate prejudiced

the insurer.        Assurance Co. of Am. v. MDF Framing, Inc., 338 F.

App'x 625, 626 (9th Cir. 2009)(citing Rosalez v. Unigard Ins.

Co., 283 Or. 63 (1978).

             2.     Misrepresentation

             To void a policy based on misrepresentation the

insurer must establish by a preponderance of the evidence that

(1) the insured misrepresented or concealed a material fact,

(2) the insured did so willingly or intentionally, and (3) the

insurer relied on the misrepresentation or concealment to its

detriment.        Degon v. USAA Cas. Ins. Co., No. 3:19-cv-01152, 2021

WL 413839, at *4 (D. Or. Jan. 7, 2021).

     B.      Analysis

             The State Farm Policies contain the following

provisions:

             Section II

             GENERAL CONDITIONS

                                     * * *

             3.      Duties in the Event of Occurrence, Claim or Suit

                                     * * *

                    c.    You and any other involved insured must:

                                     * * *

                          (3)   cooperate with us in the investigation,


24 – OPINION AND ORDER
                            settlement or defense of the claim or
                            suit.

The following was added by endorsement:

            Concealment, Misrepresentation or Fraud

                                 * * *

            2.   In order to use any representation made by you or
                 on your behalf in defense of a claim under the
                 policy, we must show that the representations are
                 material and that we relied on them.

            3.   Subject to items 1. and 2. above, this entire
                 policy will be void:

                 a.   if, whether before or after a loss, you have
                      willfully concealed or misrepresented any
                      material fact or circumstance concerning:

                      (1)   this insurance or the subject of it; or

                      (2)   your interest in it; or

                 b.   in the case of any false swearing by you
                      relating to this insurance.

Second Am. Compl., Ex. A at 32, 61, 151 (emphasis in original).

As noted, State Farm contends Evans Construction breached the

cooperation clause of the Policies and made misrepresentations

when Evans Construction tendered defense of the Underlying

Lawsuit even though it knew there was not any coverage under the

Policies.

            1.   State Farm has failed to establish Evans
                 Construction's alleged lack of cooperation.

            State Farm contends Evans Construction failed to

cooperate with State Farm when Evans Construction made an



25 – OPINION AND ORDER
improper tender of defense, which implied insured status

pursuant to the State Farm Policies.   State Farm asserts it "had

to rely on the fact of tender to provide the relevant

information – Evans Construction was implicitly stating that it

was an insured on a relevant policy by tendering the claim," and

State Farm did not have any reason to suspect that Evans

Construction had "deliberately failed to cooperate."    State Farm

points to the fact that the Policies had expired before Evans

Construction began working on the Construction Project; that

Evans Construction did not send State Farm the Secondary Notice

of Defect that it had received from Creston Homes, which would

have revealed there was not any coverage under the Policies; and

that State Farm was "forced" to pay $12,481.21 in defense costs

prior to Evans Construction's withdrawal of its tender of

defense.   State Farm contends its contractual rights to

investigate the claim and to decide whether to defend were

prejudiced by Evans Construction's "wrongful implication of its

own supposed right to a defense."

           In response, Evans Construction contends State Farm

has failed to provide any evidence that establishes the elements

of its Claim that Evans Construction failed to cooperate or that

State Farm requested Evans Construction to cooperate.   Evans

Construction also asserts an insured's tender of defense

initiates an insurer's investigation and cannot be a breach of


26 – OPINION AND ORDER
the cooperation clause, Evans Construction complied with State

Farm's requests for additional documentation, and State Farm

made defense payments to defense counsel after it had received a

copy of the Subcontract between Evans Construction and Creston

Homes and was aware of the date of the subcontract.

           An insured's failure to cooperate with an insurer must

be willful.   See, e.g., Rosalez v. Unigard Ins. Co., 283 Or. 63,

67 (1978)(discussing willful failure to cooperate).      See also

Assurance Co. of Am. v. MDF Framing, Inc., No. CV 06-169-MO,

2008 WL 361289, at *5 (D. Or. Feb. 7, 2008), aff'd, 338 F. App'x

625 (9th Cir. 2009)(citing Rosalez, 283 Or. 67).   “[T]he word

‘willful’ does not necessarily cast blame or implicate malice;

it merely indicates that the act or omission was purposeful and

not the product of inadvertence.”   Assurance, 2008 WL 361289,

at *5 (citing Young v. State, 340 Or. 401, 409 (2006)).     An

insured acts willfully if it knows what it is doing, intends to

do it, and is a free agent.   Assurance, 2008 WL 361289,

at *5 (citing State ex rel Nilsen v. Johnston, 233 Or. 103, 108

(1962)).

           On September 4, 2018, Walhood, Evans Construction's

attorney, sent an email to Nelon, State Farm's Claim Specialist,

providing a copy of the Third-Party Complaint in the Underlying

Lawsuit.   Walhood was already working with Nelon on another case

for Evans Construction.   Walhood stated in the email:    "Based on


27 – OPINION AND ORDER
the pleadings, it appears State Farm has a duty to defend.

Please let me know if you have any questions."   This was the

first notice to State Farm of any potential claim by Evans

Construction.

           On October 15, 2018, after doing its own duty-to-

defend evaluation, State Farm sent a reservation-of-rights

letter to Walhood and agreed to defend Evans Construction in the

Underlying Lawsuit.   State Farm, however, noted in its claims

file that "[t]here is a question whether certain allegations of

the Third-party Complaint seek damages that the insured becomes

legally obligated to pay as damages . . . during the policy

period."   State Farm requested a copy of the Subcontract between

Evans Construction and Creston Homes.    On November 11, 2018,

Walhood mailed a copy of the Subcontract to State Farm.

           State Farm does not point to any evidence that shows

Evans Construction failed to provide other information or

documentation requested by State Farm.   Nelon, in fact,

testified his working relationship with Walhood was

"professional."   Nelon answered "No" when he was asked whether

he had "the sense [that Walhood] was not being truthful with you

in any way?" and whether he had "any experience where you asked

[Walhood] to provide you information and he refused to do so?"

In addition, McAlister, State Farm's Team Manager, testified he

did not recall asking Walhood to provide information on behalf


28 – OPINION AND ORDER
of the policyholder and Walhood refusing to do so.

          The Court concludes on this record that State Farm has

not established it sought further cooperation from Evans

Construction or that Evans Construction willfully failed to

cooperate with State Farm.

          State Farm also asserts it was prejudiced by Evans

Construction's alleged failure to cooperate.   "Prejudice

includes a substantial detriment to the insurer's duty to

litigate or adjust the case."    Assurance, 2008 WL 361289, at *5.

State Farm contends it was prejudiced when it paid defense costs

before Evans Construction withdrew its tender.   Based on its own

analysis, however, State Farm concluded it had a duty to defend

Evans Construction in the Underlying Lawsuit, and, therefore,

State Farm paid the defense costs as it was obligated to do

pursuant to the Policies.    Whether the payments could be

construed as "voluntary" or "gratuitous" is not determinative

because the obligation to pay was contractual, and, therefore,

State Farm was not prejudiced by paying such costs.

          The Court concludes on this record that State Farm has

not established it was prejudiced by Evans Construction's

alleged failure to cooperate or that Evans Construction

willfully failed to cooperate with State Farm.   Indeed, although

State Farm should be commended for promptly undertaking the

defense of Evans Construction pursuant to a reservation of State


29 – OPINION AND ORDER
Farm’s rights, there is not any evidence that State Farm’s

decision to do so was the result of a failure to cooperate by

Evans Construction.

          Thus, the Court concludes on this record that State

Farm has failed to establish the elements of its Third Claim for

breach of contract based on Evan Construction's alleged failure

to cooperate.   Accordingly, the Court DENIES State Farm's Motion

(#92) for Summary Judgment and GRANTS Evans Construction's

Cross-Motion (#107) for Summary Judgment as to State Farm's

Third Claim.

          2.    State Farm has failed to establish there was any
                misrepresentation by Evans Construction in its
                tender of defense.

          State Farm alleges in its Fourth Claim that Evans

Construction tendered the defense of the Underlying Lawsuit

while concealing the fact that it was not entitled to coverage

on any State Farm policy.   State Farm asserts Evans Construction

willingly ignored the policy dates and tendered the defense in a

manner that would provide only select facts to support its

tender of defense.    State Farm points to the fact that the

Secondary Notice of Defect was not tendered to State Farm

because it showed there was not any damage that could have

occurred before January 2011, and, therefore, there was not any

coverage under the Policies.   State Farm contends the Court can

infer from the facts that Evans Construction knew this fact and


30 – OPINION AND ORDER
intentionally concealed it from State Farm.   State Farm also

contends the tender of defense itself was a willing and

intentional misrepresentation or concealment of a material fact

(i.e., that Evans Construction was not an insured of State

Farm).   State Farm asserts Evans Construction "did not give

State Farm the opportunity to evaluate whether a defense was

triggered because Evans Construction concealed the very fact

that would be determinative to that evaluation."   State Farm

also states it relied on Evans Construction's misrepresentations

to its detriment when it joined in the defense of Evans

Construction in the Underlying Lawsuit.

           Evans Construction, however, contends its tender of

defense was a "request for coverage" rather than a factual

representation that coverage existed.   In addition, Evans

Construction contends Walhood's statement that it "appeared"

State Farm owed a defense to Evans Construction was merely a

statement of opinion, and there is not any evidence that Evans

Construction willingly or intentionally concealed any

information.   Finally, Evans Construction contends State Farm

did not detrimentally rely on Walhood's representations because

State Farm conducted its own investigation, identified coverage

issues related to the construction dates, and came to its own

independent conclusion that it had a duty to defend based on

allegations in the Third-Party Complaint.   Evans Construction


31 – OPINION AND ORDER
also asserts the damages that State Farm requests are not

recoverable under its Fourth Claim of misrepresentation.

            In the context of insurance disputes, reliance "means

ordinary reliance, which requires some evidence of a detrimental

action or change in position."     Eslamizar v. Am. States Ins.

Co., 134 Or. App. 138, 146 (1995).     See also Masood v. Safeco

Ins. Co. of Or., 275 Or. App. 315, 332 (2015)(citing Eslamizar,

134 Or. App 138).   "[E]vidence of mere reliance[, however,] is

insufficient."    Stephen v. Country Mut. Ins. Co., No. 3:14-cv-

01345, 2017 WL 555992, at *6 (D. Or. Feb. 10, 2017).    "Reliance

. . . cannot be proved by asserting, in general, that the

insurer relied on an insured to ascertain a loss.    Rather, the

insurer must show that it changed its position in some way based

on the misrepresentation made."     Masood, 275 Or. App. at 332.

"To demonstrate this, an insurer must have 'evidence of a

detrimental action or change in position,' such as offering

coverage, calculating risk, or incurring additional

investigation expenses because of [an insured's]

misrepresentations."     Degon, 2021 WL 413839, at *4 (citing

Eslamizar, 134 Or. App. at 146).

            State Farm alleges Evans Construction "represented in

its tender to State Farm that it was entitled to coverage by

both/either of the State Farm Policies in the Underlying

Lawsuit."   State Farm supports its position by referring to


32 – OPINION AND ORDER
Walhood's statement that, "[b]ased on the pleadings, it appears

State Farm has a duty to defend."   This statement, however, was,

at most, a qualified opinion of a condition that "appears" to

exist rather than a statement of fact.   Christopher Carson,

Evans Construction's expert, noted in his expert report that

Walhood's statement "is not an affirmative statement of the duty

to defend based on the dates of construction.    A prudent insurer

would not be misled."    In addition, State Farm did not accept

Walhood's statement as a true fact.   Cummings, State Farm's

defense coverage specialist, reviewed Evans Construction's

tender and testified tender letters by the insured typically

state "they would like the insurance company to provide a

defense and/or indemnity to the policyholder."    Cummings

testified she conducts her own investigation and stated "whether

the insured's attorney believes there is coverage" is

"irrelevant to [her] own analysis of coverage."   Cummings also

stated her coverage-review analysis was "[b]ased on the

allegations within the 4 corners of the Third-Party Complaint."

          Moreover, Walhood provided additional facts shortly

after the tender of defense, and Nelon, State Farm's claims

specialist, noted in State Farm's claims file:    "Accepted and

received notice from the insured that there is a new lawsuit

matter filed against the insured's former siding company.    The

DOL [date of loss] is 2011 which is when the work was last


33 – OPINION AND ORDER
completed.    The policy was last in force from 2007-2008."

             The Court concludes on this record that State Farm has

failed to establish Walhood's statement concealed or

misrepresented any material fact.    Specifically, the facts

establish State Farm did not rely on Walhood's statement, and

the record indicates State Farm made its own determination that

it owed a duty to defend Evans Construction in the Underlying

Lawsuit.

             State Farm also contends Evans Construction willingly

and intentionally made misrepresentations or concealed material

facts.   State Farm points to the following examples:   On May 25,

2018, Evans Construction received the Secondary Notice of Defect

that indicated January 4, 2011, was the date of the subcontract

between Evans Construction and Creston Homes; that Evans

Construction made a tender of defense to First Mercury, Nevada

Capital, and others on June 19, 2018, because those insurers

were "on the risk" after January 4, 2011; that even though First

Mercury had issued three consecutive policies to Evans

Construction, Evans Construction's tender was made only to First

Mercury's third policy, which was "on the risk" after January 4,

2011; that Evans Construction re-tendered defense to First

Mercury on its third policy, to Nevada Capital, and to other

insurers on September 11, 2018, but not to State Farm; that

Evans Construction sent a time-on-the-risk spreadsheet to State


34 – OPINION AND ORDER
Farm on August 2, 2019, and noted State Farm had "zero" days "on

the risk," and, therefore, did not owe any indemnity; and that

Evans Construction did not withdraw the tender of defense to

State Farm until October 11, 2019, after this litigation

commenced.

             None of these facts, however, establish or even imply

any willing or intentional concealment by Evans Construction.

Walhood testified he was not thinking of the dates of the State

Farm Policies or the dates of the Construction Project at the

time he forwarded the Third-Party Complaint and tendered defense

of the Underlying Lawsuit to State Farm, and he did not know

those dates from memory.    In fact, Evans Construction provided

the Third-Party Complaint and tendered defense of the Underlying

Lawsuit to its other insurers before it tendered to State Farm.

             Instead State Farm identified the possible coverage

issues based on the date of loss.    After conducting its own

analysis, however, State Farm accepted the tender of defense

under a reservation of rights.    Shortly thereafter Walhood

provided State Farm with a copy of the subcontract dated January

2011.   At that point State Farm knew its Policies predated Evans

Construction's work on the Construction Project.

             The Court concludes on this record that State Farm has

failed to establish that Evans Construction willingly or

intentionally concealed or misrepresented any material fact.


35 – OPINION AND ORDER
          Finally, State Farm contends it detrimentally relied

on Walhood's representations.    State Farm asserts because the

four corners of the complaint in the Underlying Lawsuit did not

reveal whether there was any possibility of coverage, State Farm

had to rely on Evans Construction's tender to conclude whether

there could be some potentially covered loss during the time

covered by the State Farm Policies.   As noted, however, the

undisputed facts establish State Farm did not accept Evans

Construction's tender of defense based on Walhood's statement

that there "appeared" to be a duty to defend.   As noted, State

Farm performed its own investigation, noted the possibility of

coverage issues based on the January 2011 date of loss,

conducted its own coverage analysis, and came to its own

conclusion based on the pleadings that it had a duty to defend

under a reservation of rights.

          The Court concludes on this record that State Farm has

failed to establish that it detrimentally relied on any

representation by Evans Construction and that State Farm has

failed to establish the elements of its Fourth Claim for

misrepresentation or concealment.

          In summary, the Court DENIES State Farm's Motion (#92)

for Summary Judgment on its Claims Three and Four and GRANTS

Evans Construction's Cross-Motion (#107) for Summary Judgment as

to State Farm's Claims Three and Four.


36 – OPINION AND ORDER
 III.        State Farm's Fifth Claim (Equitable Subrogation/Unjust
             Enrichment and Common Law Indemnity).

        In its Fifth Claim State Farm seeks a determination that it

is entitled to recover from First Mercury and Nevada Capital

under a theory of equitable subrogation/unjust enrichment

(Count 1) or common-law indemnity (Count 2) the defense fees and

costs that State Farm paid in defense of Evans Construction in

the Underlying Lawsuit.    State Farm contends it is subrogated to

Evans Construction's rights for reimbursement of defense costs

that should have been paid by First Mercury and Nevada Capital,

that First Mercury and Nevada Capital were unjustly enriched by

State Farm's payment of defense costs, and/or that First Mercury

and Nevada Capital should indemnify State Farm for the defense

costs that State Farm paid.

        First Mercury and Nevada Capital contend they do not owe

any defense costs to State Farm under any theory and that the

Court should deny State Farm's Motion, grant First Mercury's

Cross-Motion for Summary Judgment, grant Nevada Capital's Motion

for Summary Judgment, and enter judgment in their favor.

        The Court notes State Farm seeks to recover defense costs

of $3,120.30 from both First Mercury and Nevada Capital, which

represents First Mercury and Nevada Capital's pro rata share of

the $12,481.21 paid by State Farm as defense costs on behalf of

Evans Construction in the Underlying Lawsuit.



37 – OPINION AND ORDER
     A.    Standards

           1.   Equitable Subrogation

           Equitable subrogation is not a statutory right.    Maine

Bonding & Cas. Co. v. Centennial Ins. Co., 298 Or. 514, 522

(1985).   The Oregon Supreme Court stated in Maine Bonding:

                Subrogation is the substitution of another person
                in place of the creditor to whose rights he
                succeeds in relation to the debt, and gives to
                the substitute all of the rights, priorities,
                remedies, liens and securities of the party for
                whom he is substituted. It stands upon the same
                broad principle of natural justice that makes one
                surety entitled to contribution from another, and
                is broad enough to cover every instance in which
                one party is required to pay a debt for which
                another is primarily answerable, and which, in
                equity and good conscience, ought to be
                discharged by the latter. It is a mode which
                equity adopts to compel the ultimate discharge of
                a debt by him who in equity and good conscience
                ought to pay it and relieve him whom none but the
                creditor could ask to pay, and where one has been
                compelled to pay a debt which ought to have been
                paid by another, he is entitled to exercise all
                of the remedies which the creditor possessed
                against the other and to indemnity from the fund
                out of which should have been made the payment
                which he has made. The right to be subrogated is
                not dependent upon legal assignment, nor upon
                contract, agreement, stipulation or privity
                between the parties to be affected by it; but the
                party who paid the debt must not be a mere
                volunteer.

Id., at 521 (quoting United States F. & G. Co. v. Bramwell, 108

Or. 261, 277 (1923)).    See also Wadsworth v. Talmage, 365 Or.

558, 582 (2019)(citing Maine Bonding, 298 Or. 514).




38 – OPINION AND ORDER
          2.   Unjust Enrichment

          "Although our cases refer to a substantive 'doctrine'

of unjust enrichment, none provide any really comprehensive

exposition of that doctrine."   Tupper v. Roan, 349 Or. 211, 220

(2010).

          "Unjust enrichment" is not determined by a "formulaic

standard," but requires the court to examine whether the

allegations of unjust enrichment made by a party "fall within an

established category" of unjust enrichment as reflected in

Oregon case law and other authorities.   Lairsa's Home Care, LLC

v. Nichols-Shields, 362 Or. 115, 132 (2017).   See also LRY, LLC

v. Lake Cty., No. 1:17-cv-00675, 2018 WL 5300387, at *5 (D. Or.

2018).

          3.   Common-Law Indemnity

          "In an action for common-law indemnity, the claimant

must allege and prove (1) he has discharged a legal obligation

owed to a third party; (2) the defendant was also liable to the

third party; and (3) as between the claimant and the defendant,

the obligation should be discharged by the latter."   Fireman's

Fund Ins. v. U.S. Fid. & Guar. Co., No. CV-09-263, 2009 WL

2257393, at *3 (D. Or. 2009).

     B.   Analysis

          As noted, State Farm contends it is entitled to

recover from First Mercury and Nevada Capital its defense costs


39 – OPINION AND ORDER
paid on behalf of Evans Construction in the Underlying Lawsuit.

           1.   State Farm is not entitled to recover defense
                costs under a theory of subrogation.

           State Farm contends although it did not have a duty to

defend Evans Construction in the Underlying Lawsuit, First

Mercury and Nevada Capital had a duty to defend Evans

Construction under their respective policies.   Thus, State Farm

asserts it paid the defense costs that "in equity and good

conscience" should have been paid by First Mercury and Nevada

Capital.   State Farm argues it did not "volunteer" to pay

defense costs and only paid such costs pursuant to the tender of

defense made by Evans Construction while State Farm sought a

determination of coverage in this action.

           Nevada Capital, however, contends it did not have a

duty to defend Evans Construction under its policy, and,

therefore, it is in the same position as State Farm.

Nevertheless, Nevada Capital agreed to share the costs of

defense with State Farm, and, therefore, State Farm is not

entitled to reimbursement of its defense costs.   Although First

Mercury does not contest its duty to defend Evans Construction

under its policy, First Mercury argues State Farm does not stand

in the place of Evans Construction because there has not been

any judgment for defense costs entered against Evans

Construction.



40 – OPINION AND ORDER
           The Court concludes it is not necessary for the Court

to resolve whether State Farm or Nevada Capital owed a duty to

defend Evans Construction or whether the policies of First

Mercury or Nevada Capital provided coverage for the claims

against Evans Construction asserted in the Underlying Lawsuit.

Each of the insurers accepted Evans Construction's tender of

defense under a reservation of rights and agreed to share the

costs of defense.   Thus, State Farm does not stand in a position

that is any different than either First Mercury or Nevada

Capital.

           State Farm, however, contends it stands in the shoes

of Evans Construction similar to the position of an excess

insurer who paid defense costs for its insured even though a

defense was not owed to the insured.   State Farm relies on

School District No. 1, Multnomah County v. Mission Insurance

Co., 58 Or. App. 692 (1982).   In School District No. 1, however,

the court allowed subrogation because the excess insurer paid

defense costs that the primary insurers did not pay due to the

primary insurers' improper denial of a defense.   Here each of

the insurers, including State Farm, accepted Evans

Construction's tender of defense under a reservation of rights;

State Farm was not an excess insurer; and First Mercury and

Nevada Capital were not primary insurers in relation to State

Farm.


41 – OPINION AND ORDER
          Nevertheless, although State Farm argues it paid

defense costs based on a legal obligation to defend Evans

Construction, State Farm inexplicably declares at the same time

that it never had such a legal obligation.   State Farm cannot

have it both ways.   The undisputed facts show State Farm made

its own determination that it possibly owed a defense to Evans

Construction "based on the pleadings."   State Farm accepted the

tender of defense under a reservation of rights just as every

other insurer did.   State Farm even noted there was a

possibility that there was not any coverage under its policies

based on the date that Evans Construction performed the work on

the Construction Project.   Despite all of these facts, State

Farm accepted the tender of defense and agreed to share costs

for the defense of Evans Construction in the Underlying Lawsuit.

          The Court concludes on this record that State Farm has

not established it paid an obligation that should have been paid

by either First Mercury or Nevada Capital, and, therefore, State

Farm is not subrogated to any claim of Evans Construction.

          2.   State Farm is not entitled to recover defense
               costs under a theory of unjust enrichment.

          State Farm contends First Mercury and Nevada Capital

were unjustly enriched by State Farm's payment of defense costs

and that Evans Construction induced the payment of such costs by

the misrepresentation that it was insured under a State Farm



42 – OPINION AND ORDER
policy.

          The Restatement (Third) of Restitution and Unjust

Enrichment § 13 lists "Fraud and Misrepresentation" as a type of

recoverable unjust enrichment.   Although the Oregon courts have

recognized the Restatement as a proper authority when

considering allegations of unjust enrichment, this Court has

concluded the undisputed facts do not establish Evans

Construction made any intentional concealment or

misrepresentation when it tendered defense to State Farm.   The

record also does not reflect First Mercury or Nevada Capital

engaged in any misrepresentation that induced Stated Farm to pay

defense costs on behalf of Evans Construction.   Accordingly, the

Court concludes First Mercury and Nevada Capital were not

unjustly enriched, and, therefore, State Farm cannot recover

defense costs based on a theory of unjust enrichment.

          3.   State Farm is not entitled to recover defense
               costs based on the theory of common-law
               indemnity.

          As between insurers, common-law indemnity is only

available when one insurer pays an amount that the other insurer

should have paid based on a common duty.   Safeco Ins. Co. v.

Russell, 170 Or. App. 636, 641 (2000).

          State Farm contends it has satisfied each element of a

common-law indemnity claim.   State Farm asserts (1) it has paid

the defense costs to protect Evans Construction until a court


43 – OPINION AND ORDER
determines whether State Farm had a duty to defend, (2) First

Mercury and Nevada Capital are liable for such costs, and

(3) First Mercury and Nevada Capital should discharge this

obligation because only they had the duty to defend Evans

Construction.

            Although State Farm paid defense costs on behalf of

Evans Construction, the record reflects each insurer, including

State Farm, discharged its own perceived obligation to Evans

Construction.   In other words, State Farm has not established it

paid an obligation that was owed by other insurers.   Each

insurer, including State Farm, accepted Evans Construction's

tender of defense under a reservation of rights and agreed to

share in the costs of defense.   The Court has concluded Evans

Construction did not breach any contract by failing to cooperate

and did not intentionally conceal or misrepresent any material

fact that caused State Farm to accept the tender of defense

resulting in State Farm's payment of an obligation owed by other

insurers.   As has been noted several times by this Court, State

Farm made its own determination to accept the tender of defense

under a reservation of rights even though it was aware there

might not be coverage under its Policies for the claims against

Evans Construction due to the dates of Evans Construction's work

on the Construction Project and the coverage periods of State

Farm's Policies.


44 – OPINION AND ORDER
          The Court concludes on this record that State Farm has

not established it is entitled to recover its defense costs from

First Mercury or Nevada Capital based on common-law indemnity.

          In summary, State Farm has failed to establish it is

entitled to recover defense costs from First Mercury or Nevada

Capital as alleged in State Farm's Fifth Claim.

          Accordingly, the Court DENIES State Farm's Motion

(#94) for Summary Judgment on Claim Five, GRANTS First Mercury's

Cross-Motion (#115) for Summary Judgment on Claim Five, and

GRANTS Nevada Capital's Motion (#96) for Summary Judgment as to

the Claim Five.



                           CONCLUSION

     For these reasons, the Court

     1.   DENIES as moot State Farm's Motion (#90) for Summary

Judgment on Claims One and Two based on the Court's lack of

subject-matter jurisdiction;

     2.   GRANTS Evans Construction's Motion (#112) to Dismiss

Plaintiff's Claims One and Two as Moot based on the Court's lack

of subject-matter jurisdiction;

     3.   DENIES as moot Evans Construction's Cross-Motion

(#113) for Summary Judgment on Plaintiff's Claims One and Two

and on Evans' Second Affirmative Defense (Mootness);

     4.   DENIES State Farm's Motion (#92) for Summary Judgment


45 – OPINION AND ORDER
on Claims Three and Four;

     5.     GRANTS Evans Construction's Cross-Motion (#107) for

Summary Judgment on Claims Three and Four and on Its Affirmative

Defenses;

     6.     DENIES State Farm's Motion (#94) for Summary Judgment

on Claim Five;

     7.     GRANTS First Mercury's Cross-Motion (#115) for Summary

Judgment Regarding State Farm's Fifth Claim for Relief; and

     8.     GRANTS Nevada Capital's Motion (#96) for Summary

Judgment as to Claim Five.

     Because it appears the rulings herein resolve all pending

issues in this matter, the Court DIRECTS the parties to confer

and to submit no later than July 19, 2021, a form of Judgment

consistent with this Opinion and Order.

     IT IS SO ORDERED.

     DATED this 6th day of July, 2021.



                                 /s/ Anna J. Brown

                            ___________________________________
                            ANNA J. BROWN
                            United States Senior District Judge




46 – OPINION AND ORDER
